DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 1/15/2021, wherein: 
Claims 1-17 are currently pending; and 
Claims 1, 3-6, 8-12, 14, and 15 have been amended. 
Claim Objections
Claims(s) 1 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." The two outer walls, an inner wall, a bottom surface, and the hollow space should each be indented from the trough. 
Claims 1 and 9 objected to because of the following informalities: 
In lines 2-3 of claim 1, the phrase “an inner wall which is curved, connected to top portions of the outer walls and located between the outer walls” should be replaced with “an inner wall which is curved [[,]] and connected to top portions of the outer walls and located between the outer walls.”  
In line 3 of claim 9, the phrase “the lat least one” should be replaced with “the at least one.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a trough formed from two outer walls, an inner wall which is curved, connected to top portions of the outer walls and located between the outer walls, and a bottom surface which is connected to bottom portions of the outer walls, wherein the trough has a hollow space formed between the outer walls, the inner wall and the bottom surface. From this recitation, the following cross-sectional figure can be made: 

    PNG
    media_image1.png
    483
    491
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    198
    350
    media_image2.png
    Greyscale


	Claim 1 then recites that the two opposite sides of the inner wall have bottom ends thereof integrally extended downwards to form the canal. As outlined above, the meaning of the opposite sides of the inner wall is unclear. It is furthermore, completely unclear how a single wall can have more than one bottom end and/or how the sides and bottom ends are arbitrarily defined with respect to the inner wall. 
	Finally, claim 1 recites that the canal extends along a direction extending through the lateral plates. For at least the deficiencies outlined above, the location and direction of the lateral plates is unclear such that how a canal would extend along this direction is unclear. Additionally, it is unclear if the canal extends through the lateral plates (i.e. the lateral plates have a through hole, 31, as seen in Fig. 2 which is mated to the canal) or if the canal is completely contained within the lateral plates and only the direction extends through the plates. 
Claims 2-17 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 2-17 is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the indefiniteness of the parent claim. 
In claim 1 it is recited that the trough has a planting space formed between the sides of the inner wall and a canal is formed at the bottom ends of the inner wall. A “canal” is defined by Merriam-Webster dictionary as “an artificial waterway for navigation or for draining or irrigating land.” and a canal is taught to be formed between the bottom ends of the inner wall. It would appear that for the inner wall to form a canal, water would need to drain from said wall, however, claim 1 also recites a plurality of lateral covers for covering the sides of the trough. In the interpretation which appears to be shown in the figures, if the lateral cover is placed over the canal of the trough, it is unclear if the trough would no longer have a canal since the cover blocks the flow of water, or if the lateral covers are further limited to have a corresponding opening to the trough so that water can flow from inside the trough to the outside of the structure. 
Claim 6 recites that each of the through holes is provided with an intercommunicated pipe. It is unclear if a single pipe extends through both holes or if each hole is provided with a pipe such that there are two pipes. 
Claim 15, which draws dependency from claim 6, recites “the intercommunicated pipe.” As outlined above with respect to claim 6, it is unclear if there are one or two pipes present in the claim. In the instance that there are two pipes in claim 6, it is unclear which is being referred to as “the intercommunicated pipe” in claim 15. 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 1/15/2021, with respect to the rejection(s) of claim(s) 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(b). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644